Citation Nr: 0802597	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-35 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for residuals 
shrapnel wound to left shoulder with retained metallic bodies 
(minor), for the period from February 4, 1969 to August 19, 
1992.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

The first issue the undersigned must address is what claim is 
before the Board at this time.  See 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  That decision assigned an effective date of February 
4, 1969 for grant of service connection for residuals of 
shrapnel wound to the left shoulder, and assigned a 
noncompensable evaluation from that date.  

The dates specified in the issue on the title page follow the 
procedural history of the veteran's claims regarding his 
service connected injury of the left shoulder.  In a November 
1999 decision, the Board denied an appeal of a claim of clear 
and unmistakable error (CUE) in a July 1993 RO decision that 
had assigned an effective date of August 19, 1992 for grant 
of service connection for shrapnel wound to the left 
shoulder, and, in a separate issue, denied entitlement to an 
effective date early than November 18, 1996 for a 20 percent 
evaluation for that same disability.  The veteran 
subsequently appealed the matter to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In an ORDER dated in June 2003, the Court vacated the 
November 1999 Board decision as to CUE in the July 1993 RO 
decision.  In that ORDER, the Court determined that the 
appeal with regard to the effective date of the 20 percent 
rating was abandoned.  Thus, the claim for a compensable 
rating for the period from August 19, 1992 to November 19, 
1996 has already been denied by the RO, the appeal denied by 
the Board, and the appeal to the Court abandoned.

Following the Court ORDER, the Board issued a decision in 
February 2004 finding CUE in the July 1993 RO decision and 
granting an effective date of February 4, 1969, for service 
connection for residuals of shrapnel wound to the left 
shoulder.  The RO decision in March 2004, the subject of this 
appeal implementing the February 2004 Board decision, 
assigning an effective date of February 4, 1969 for grant of 
service connection for residuals shrapnel wound to left 
shoulder with retained metallic bodies (minor), with a 
noncompensable evaluation.  

Based on the history above, the undersigned finds that the 
only issue before the Board is whether a compensable rating 
for this disability is warranted from February 4, 1969 to 
August 19, 1992.  Any additional records the veteran has 
pertinent to this period of time should be submitted to the 
VA immediately.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Of record, is a Social Security Administration (SSA) form, 
dated in April 1981, indicating that the veteran was in 
receipt of SSA benefits.  A VA social work report from 
December 1992 states that the veteran was in receipt of SSA 
disability benefits following medical retirement due to a 
stroke.  

38 U.S.C.A. § 5103A(b) places a duty on VA to obtain evidence 
pertinent to a veteran's claims where that evidence is in the 
possession of a Federal agency.  In this case, the veteran's 
claim concerns a time frame ending over 15 years ago.  As the 
SSA records may contain evidence pertinent to the severity of 
his disability over the relevant time frame, VA should make 
efforts to obtain those records.  If the records do not 
exist, documentation of VA's efforts to obtain the records 
and a negative reply should be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.  

2.  Then, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



